DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application claims earliest priority to US 62/153,087, Filing Date 04/27/2015.

Response to Arguments
Applicant’s 10 May 2022 arguments (and amendment of claim 20), with respect to the 35 USC 112, 1st paragraph scope of enablement rejection have been fully considered and are persuasive.  The previous scope of enablement rejection of claims 20 and claims dependent, has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection of amended claim 20 is made in view of 35 USC 112, 1st paragraph scope of enablement, as detailed below.

Status of the Claims
Claim(s) 20, 34-36 and 38-49 is/are pending in this application.
Claims 20, 38, 39, and 42-45 are under examination.
Claims 34-36 40 41 and 46-49 are withdrawn.
The scope of claim 20 has been amended as follows.

    PNG
    media_image1.png
    416
    706
    media_image1.png
    Greyscale


Information Disclosure Statements
The information disclosure statement (IDS) submitted on Jan 11, 2022, June 21 and 26, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

New Claim Rejections - 35 USC § 112, 1st Paragraph (Scope of Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 38, 39, and 42-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating skin inflammation in a subject with compounds 163443 and 335142 (identified on Table 2 of the specification and species of formula I), does not reasonably provide enablement for the treatment of skin inflammation with other compounds of formula I.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	The claimed invention (of claim 20) is a method of treating skin inflammation in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a compound  represented by Formula I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

or a pharmaceutically acceptable salt thereof, including compounds wherein R1 and R1-R9 and X and Y are defined therein, including these two particular four fused ring compounds, 163443 and 335142.

    PNG
    media_image3.png
    173
    772
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    281
    866
    media_image4.png
    Greyscale

Claims 20, 38, 39, and 42-45 are not enabled for the full scope of the methods claimed.
While the claims are enabled for the scope of the two above compounds 163443 and 335142 for the claimed method of treating skin inflammation, they are not enabled for the full scope of treating skin inflammation1 with other compounds of Formula I as broadly encompassed by claim 20.
While Table 2 provides SAMD9 luciferase data to provide an enabling disclosure for the compounds listed therein to support the claimed method of treating skin inflammation, only two compounds, 163443 and 335142 of Table 2, fall within the scope of formula I as per claim 20.  
Other compounds of formula I are not enabled as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate with the full scope of these claims.
Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth factors to consider when assessing if a disclosure would have required undue experimentation. The applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
The predictability or unpredictability of the art: The instant claimed invention is unpredictable, as the Background of the Art section of the specification does not note a correlation between compounds with the pharmacological activity of formula I and treatment of skin inflammation, see page 1 of the specification. Indeed, Applicants screened a chemical library of 1496 random compounds, found 85 that induce luciferase activity in the initial screen, 31 of which were found to reproducibly induce SAMD9 promoter activity.  See Example 1.  This evidences the total unpredictability of the art - out of 1496 random compounds only 31 (~2%) were found to reproducibly induce SAMD9 promoter activity.  Furthermore, other than the two compounds of Formula I identified by Applicants from screening a chemical library of random compounds, there is absolutely no evidence in the art of activity in inducing SAMD9 promoter activity, let alone treating skin inflammation, with structurally analogous compounds.
The breadth of the claims: The instant claims are very broad since they read on any compound of formula I, which encompasses an indeterminable number of chemically and structurally diverse compounds, of which Applicant has merely identified two compounds of formula I (compounds 163443 and 335142) for its claimed method, as per Table 2 of the specification, by screening a random chemical library of compounds. 
The variability of scope of the groups R1-R9, X and Y make claimed formula I very broad.  Further, the fact that R5 to R8 can form any number of cyclic rings is indicative of the broad scope.  As evidence of the breadth and structural diversity of the claimed genus of Formula I, the following are hypothetical compounds encompassed by the claimed genus.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


Further, compounds 163443 and 335142 are compounds of formula I where R6 and R7 form a phenyl cyclic ring fused to the balance of the 3 ring structure of formula I.  Claim 20 more broadly claims additional compounds where other combinations, such as R5 and R8, R5 and R7, etc. are said to form the cyclic ring. Additionally, claim 20 further broadly allows for non-phenyl rings (phenyl rings exemplified by 163443 and 335142), such as the heteroaryl cyclic rings such as pyridinyl, pyrimidinyl and other non-exemplified/disclosed compounds. 
Accordingly, the breadth of the claimed invention is very broad due to the multitude of structurally diverse and distinct compounds presently encompassed by the broad genus of Formula I. It is noted that Applicant has merely screened compounds its broad scope of compounds and not actually chemically synthesized the compounds, see below.
The amount of direction or guidance presented, and the presence or absence of working examples: It has been established that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970). There is minimal discussion in the specification with regard to guidance to the identification of compounds of formula I for the claimed treatment of skin inflammation as claimed  other than the two compounds, 163443 and 335142, of Table 2 (in terms of induction of SAMD9-dependent luciferase activity, see page 9 of the specification as well as Table 2). 
In fact, the specification clearly states over 1400 small molecules were screened as promoters of a SAMD9 promoter so as to induce dependent luciferase activity, see page 9 of the specification. Of these, only 85 screened molecules were shown to induce SAMD9-dependent luciferase activity in the initial screen, where the compounds were further narrowed to the 31 compounds of Table 2 of the specification, Id. Of the 31 compounds of Table 2, only two compounds, fall within the scope of formula I of currently amended claim 20.
Table 2 is the only working example from the specification to support the enablement of the claimed invention as per compounds 163443 and 335142.

    PNG
    media_image4.png
    281
    866
    media_image4.png
    Greyscale


    PNG
    media_image3.png
    173
    772
    media_image3.png
    Greyscale

These two compounds of Formula I were not made by Applicants but were rather part of a chemical library of compounds.  Applicants screened a library of over 1400 compounds to identify these two compounds. Applicants do not describe any synthetic methodology or synthetic schemes for making ANY compounds of Formula I.
Therefore, in view of the Wands factors as discussed above, particularly the breadth of the claims and lack of amount of direction or guidance presented, Applicants fail to provide information sufficient to practice the claimed invention as claimed, directed to treatment of skin inflammation with the full scope of formula I.
Applicant has merely screened compounds for activity, and NOT provided working chemical synthesis examples to provide guidance to one of ordinary skill in the art to make compounds as broadly claimed, but not exemplified. The lack of predictability in the art along with the lack of working synthesis examples and the broad scope issue supports the lack of scope of enablement.
It is suggested that amendment of claims 20, 38, 39, and 42-45 to be directed to administering compounds 163443 and 335142 would overcome this rejection.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).    
      
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See page 4 of the specification to define embodiments of skin inflammation to be treated as noted below.